DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: The abstract’s first sentence is “A vehicle-following speed control method is provided” this sentence is understood/inherent to an .  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1)
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is directed to Mathematical concepts, calculating accelerations and following distances
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “vehicle-following speed control” no actual claim elements of claim 1 control the acceleration in accordance with the calculations/determinations.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not mathematical concepts that are not well-understood, routine, conventional (WURC) activity in the field.  Obtaining data such as the vehicle speeds and distance between them is WURC at the current level of generality claimed.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
	Regarding Claims 3-5, and 7-11 are dependent claims of claim 1. Each of these dependent claims does not remedy the 101 issues of claim 1 and their individual elements are 
	Claims 2 and 6 are not rejected under 101 as they claim elements of/akin to “controlling the host vehicle to maintain current traveling motion” thus they are integrated beyond a judicial exception. The addition of such an element to claim 1 that the vehicle is “controlled” in accordance with the “determined” target acceleration in claim 1 would satisfy the requirements of 101 in regards to claim 1. (Claims 3-5, 7-11 thus would also pass 101 requirements as they all depend ultimately on claim 1).
Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 12, On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 12 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 12 fall within one of the statutory categories?  Yes.  The claim is directed toward a “computer device”.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 12 is directed to Mathematical concepts, calculating accelerations and following distances
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 12 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. No actual claim elements of 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 12 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Obtaining data such as the vehicle speeds and distance between them is WURC at the current level of generality claimed.

CONCLUSION
Thus, since claim 12 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 12 is directed towards non-statutory subject matter.
	Regarding Claims 13-19 are dependent claims of claim 12. Each of these dependent claims does not remedy the 101 issues of claim 12 and their individual elements are all either the abstract idea of mathematical equations/relationships (pure data manipulations) and/or claim the obtaining of various sensor data at a level of generality that is WURC in the field of autonomous vehicle control/navigation. As such claims 13-19 are rejected under USC 101 as being directed to an abstract idea without elements that integrate it into practical application and does not contain elements that amount to significantly more than the judicial exception and thus are directed towards non-statutory subject matter.
	The addition of an element to claim 12 that the vehicle is “controlled” in accordance with the “determined” target acceleration in claim 12 would satisfy the requirements of 101 in regards to claim 12. (Claims 13-19 thus would also pass 101 requirements as they all depend ultimately on claim 12).
Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 20, On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 20 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 20 fall within one of the statutory categories?  Yes.  The claim is directed toward a “a program” on a “non-transitory computer-readable storage medium”.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 20 is directed to Mathematical concepts, calculating accelerations and following distances
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 20 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that it is a “non-transitory computer readable medium….cause the processor to perform:” implementing an abstract idea onto a computer system/instructions on a memory is not a indication of practical integration.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 20 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Obtaining data such as 

CONCLUSION
Thus, since claim 20 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 20 is directed towards non-statutory subject matter..
	The addition of an element to claim 20 that the vehicle is “controlled” in accordance with the “determined” target acceleration in claim 20 would satisfy the requirements of 101 in regards to claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, CN107067753, “A Driving Safety Distance Based on Car Following Automatic Driving Method”.
Regarding Claim 1, Wang et al teaches ” A vehicle-following speed control method, comprising: obtaining a speed of a host vehicle,”( Claim 1: (A) collecting static operating parameter of the target vehicle, a target maximum allowable speed of the vehicle running speed Vmax,); ” a speed of a vehicle ahead of the host vehicle,”(Claim 1: (B2) configured on through target vehicle of the vehicle mounted device, collecting the present running speed of the current running speed of the vehicle and an object in front of the vehicle, which are denoted as v1 and v2.); ” and a current distance between the vehicle ahead and the host vehicle;”(Claim 1: “(B1) configured on through target vehicle of vehicle mounted device, collecting the actual travel distance between the target vehicle and the front vehicle, marked as l1;”); ” calculating a target vehicle-following distance according to the speed of the vehicle ahead and the speed of the host vehicle;”( Claim 1: (C) according to the current running speed of the target vehicle v1 and the current running speed of the preceding vehicle v2, determining a current vehicle safety driving distance l2 is as follows:); ” calculating a first acceleration according to the current distance, the target vehicle-following distance, the speed of the vehicle ahead, and the speed of the host vehicle;”( Claim 6: “determining the relative difference of safe driving distance and the actual distance, Lambda = Delta l/l2;” Here Lambda is target distance/actual, which in turn are from vehicle speed and target vehicle speed); ” and determining a target acceleration of the host vehicle according to the first acceleration and a smooth-travel requirement.  ”(Claim 6: “calculating target vehicle operating parameter. when the safe driving distance between the actual travel distance and relative difference exceeds the driver maximum acceptable threshold, driver running state of the present vehicle is not safe. so will take the corresponding acceleration or deceleration action to avoid such safety state happens, the driver a maximum acceptable threshold referred to as driver relative difference to the driving distance limit (limit, correspondingly, and the driver at acceleration, a limit tolerance under the deceleration condition is a limit acceleration [alpha] +, limit the deceleration tolerance beta -; if lambda is more than alpha +, namely travelling distance difference exceeds the limit acceleration of the driver, target vehicle considering the acceleration running, then computing the recommended acceleration of the target vehicle to a = m ([lambda] [alpha] +) amax, and judging the acceleration a of the recommendation is over the maximum permissible value amax: if a> amax, When a=amax, otherwise a = m ([lambda] [alpha] +) amax, wherein m is the acceleration correction coefficient;” Here the “maximum acceptable threshold” is a smooth driving requirement in terms of action is only taken when the threshold is crossed);
Regarding Claim 2, Wang et al teaches” The method according to claim 1, wherein the smooth-travel requirement includes a smooth- travel acceleration range, and the method further comprises: determining that the target acceleration is 0, and controlling the host vehicle to maintain current traveling motion when the first acceleration falls within the smooth-travel acceleration range.”(Claim 6: “when the safe driving distance between the actual travel distance and relative difference exceeds the driver maximum acceptable threshold, driver running state of the present vehicle is not safe. so will take the corresponding acceleration or deceleration action to avoid such safety state happens, the driver a maximum acceptable threshold referred to as driver relative difference to the driving distance limit (limit, correspondingly, and the driver at acceleration, a limit tolerance under the deceleration condition is a limit acceleration [alpha] +, limit the deceleration tolerance beta -; if lambda is more than alpha +, namely travelling distance difference exceeds the limit acceleration of the driver, target vehicle considering the acceleration running, then computing the recommended acceleration of the target vehicle to a = m ([lambda] [alpha] +) amax, “ Thus accelerations have a limit thresholds [alpha] + and beta – that they have to be greater than to have a change in vehicle behavior occur, thus when below these threshold (i.e. in the range between them) results in a target accel=0);
Regarding Claim 3, Wang et al teaches” The method according to claim 1, wherein calculating the first acceleration according to the current distance, the target vehicle-following distance, the speed of the vehicle ahead, and the speed of the host vehicle comprises: obtaining a speed adjustment time interval;”(Claim 7: “(E) The target recommended vehicle operation parameters, and determining the target vehicle operation parameter, comprising the following steps: (E1) setting a vehicle operation control unit interval tu, possible travel speed of the target vehicle is calculated: “); ” and calculating the first acceleration according to a difference between the current distance and the target vehicle-following distance, a difference between the speed of the vehicle ahead and the speed of 18PCT230/US42the host vehicle, and the speed adjustment time interval.”(Claim 7: “possible travel speed of the target vehicle is calculated: ṽ1=v1+a*(tu) (E2) judging whether the possible travel speed exceeds its allowable value, specifically as follows:” Here a determination using an adjustment interval (tu) is used to determine if the “first acceleration” a is valid in terms of would it result in the vehicle going over a max allowable value.);
Regarding Claim 4, Wang et al teaches ” The method according to claim 1, further comprising: using, if the calculated first acceleration is greater than a preset first threshold, the first threshold as the first acceleration; and using, if the calculated first acceleration less than a preset second threshold, the second threshold as the first acceleration.”(Claim 1: A driving safety distance based on car following automatic drive method, comprising the following steps: (A) collecting static operating parameter of the target vehicle, a target maximum allowable speed of the vehicle running speed Vmax, the maximum acceleration amax, maximum braking deceleration,” and from claim 6: “and judging the acceleration a of the recommendation is over the maximum permissible value amax: if a> amax, When a=amax, otherwise a = m ([lambda] [alpha] +) amax, wherein m is the acceleration correction coefficient;” Thus if the demand is greater than amax it is set to amax (i.e. the first preset threshold) and if it below a second threshold (in this case accel/deccel are treated as absolute value) it is set to the maximum breaking force);
Regarding Claim 12, claim 12 is identical to claim 1, but instead directed to a “a device” whereas claim 1 is directed to a method. Wang et al is as applicable to a method as it is for a device (processor and memory with instructions) thus refer to claim 1’s rejection for the rejection of claim 12.
Regarding Claim 13, Claim 13 is identical to claim 3 in terms of its elements and dependency to their respective dependent claims. Wang et al is as applicable to a method as it is for a device (processor and memory with instructions) thus refer to claim 3’s rejection for the rejection of claim 13.
Regarding Claim 14, Claim 14 is identical to claim 5 in terms of its elements and dependency to their respective independent claims. Wang et al is as applicable to a method as it is for a device (processor and memory with instructions) thus refer to claim 5’s rejection for the rejection of claim 14.

Regarding Claim 20, Wang et al teaches ” A vehicle-following speed control method, comprising: obtaining a speed of a host vehicle,”( Claim 1: (A) collecting static operating parameter of the target vehicle, a target maximum allowable speed of the vehicle running speed Vmax,); ” a speed of a vehicle ahead of the host vehicle,”(Claim 1: (B2) configured on through target vehicle of the vehicle mounted device, collecting the present running speed of the current running speed of the vehicle and an object in front of the vehicle, which are denoted as v1 and v2.); ” and a current distance between the vehicle ahead and the host vehicle;”(Claim 1: “(B1) configured on through target vehicle of vehicle mounted device, collecting the actual travel distance between the target vehicle and the front vehicle, marked as l1;”); ” calculating a target vehicle-following distance according to the speed of the vehicle ahead and the speed of the host vehicle;”( Claim 1: (C) according to the current running speed of the target vehicle v1 and the current running speed of the preceding vehicle v2, determining a current vehicle safety driving distance l2 is as follows:); ” calculating a first acceleration according to the current distance, the target vehicle-following distance, the speed of the vehicle ahead, and the speed of the host vehicle;”( Claim 6: “determining the relative difference of safe driving distance and the actual distance, Lambda = Delta l/l2;” Here Lambda is target distance/actual, which in turn are from vehicle speed and target vehicle speed); ” and determining a target acceleration of the host vehicle according to the first acceleration and (Claim 6: “calculating target vehicle operating parameter. when the safe driving distance between the actual travel distance and relative difference exceeds the driver maximum acceptable threshold, driver running state of the present vehicle is not safe. so will take the corresponding acceleration or deceleration action to avoid such safety state happens, the driver a maximum acceptable threshold referred to as driver relative difference to the driving distance limit (limit, correspondingly, and the driver at acceleration, a limit tolerance under the deceleration condition is a limit acceleration [alpha] +, limit the deceleration tolerance beta -; if lambda is more than alpha +, namely travelling distance difference exceeds the limit acceleration of the driver, target vehicle considering the acceleration running, then computing the recommended acceleration of the target vehicle to a = m ([lambda] [alpha] +) amax, and judging the acceleration a of the recommendation is over the maximum permissible value amax: if a> amax, When a=amax, otherwise a = m ([lambda] [alpha] +) amax, wherein m is the acceleration correction coefficient;” Here the “maximum acceptable threshold” is a smooth driving requirement in terms of action is only taken when the threshold is crossed);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al as applied to claim 1 above, and further in view of Lewandowski et al, US20180194336, “Adjustment of Maximum Brake Pump Speed Based on Rate of Change of Acceleration”.
Regarding Claim 5, Wang et al teaches “calculating the target vehicle-following distance according to the minimum safe distance and the buffer distance.”(Claim 5. “According to claim 4 said the A driving safety distance based on car following automatic driving method, wherein the step (C) specifically according to the current driving speed of target vehicle v1 and the current running speed of the preceding vehicle v2. determining a current vehicle safety driving distance of l2 as follows: l2 = s0 + v1ht-k (v1-v2) 2/ag, wherein s0 is the safe distance, ht is the driver reaction time, k is the speed difference correction parameters of the item. a.g generalized for the target vehicle acceleration, when the v1 is not less than v2 ag=amax when v1 is less than v2.” Here l2 is the target vehicle following distance, s0 is a minimum safe distance and ( v1ht-k (v1-v2) 2/ag) is a buffer parameter);“
Wang et al however lacks explicit teachings that the minimum safe distance is s0 is based on vehicle speed and speed of the vehicle ahead.
Lewandowski teaches a calculation of a minimum safe distance that uses both the vehicle speed and the target vehicle speed to calculate a minimum safe distance to maintain. Lewandowski teaches [0027] “In examples disclosed herein, the vehicle includes a sensor (e.g., a second sensor such as a lidar sensor, a radar sensor, an ultrasonic sensor, a camera, etc.) that is to detect an object (e.g., another vehicle) in front of the vehicle. In such examples, the vehicle decelerator sends the signal to the brake pump to maintain a buffer distance between the vehicle and the object. As used herein, a “buffer distance” refers to distance at which a vehicle safely travels behind an object (e.g., another vehicle). For example, the vehicle decelerator determines the buffer distance based on structural characteristics of the vehicle (e.g., size, weight, etc.), a velocity of the vehicle, an acceleration of the vehicle, a velocity of the other object, an acceleration of the other object, and/or current weather conditions.” Here the “buffer distance” of Lewandowski is a minimum safe distance that Lewandowski should follow the target vehicle behind.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use the “buffer distance” calculation of Lewandowski as the means for calculating the safe distance s0 of Wang et al. One would be motivated to make this modification in order to provide a more accurate/safe overall following distance which can account for vehicle and target vehicle speeds. Thus modified Wang would teach all aspects of claim 5.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al as applied to claim 1 in further view of Nakadori, US20150175162, “Inter-Vehicle Distance Control Device”. 
Regarding Claim 11, Wang et al teaches claim 1 however it is not detailed as to the physical apparatus of the invention.
Nakadori teaches the physical apparatus and sensor system for such a vehicle control device that includes. Nakadori teaches:  “capturing video or image information in front of the host vehicle;”( [0048] “The radar device 11 is an example of a distance detection unit to detect the distance to a preceding vehicle, and detects the distance, relative speed, and lateral position for each target object to provide those for the inter-vehicle distance control ECU. As a distance detection sensor, a camera or a stereo camera may be adopted”); ” identifying one or more vehicles and lane lines in the video or image information; determining the vehicle ahead corresponding to the host vehicle according to positional relationships between the one or more vehicles and the lane lines;”( [0078] “Note that the lateral position is calculated from the direction and distance by setting the center position of the vehicle in the width direction as a reference, and for example, the right direction as positive, and the left direction as negative. The full speed range ACC makes the vehicle travel to follow the closet preceding vehicle. However, it is not necessary to follow a preceding vehicle not in the traveling lane in which the vehicle travels. Therefore, target objects to be recorded are preceding vehicles in the same traveling lane. Therefore, the target object information recording section 32 may record only target object information of target objects whose absolute values of the lateral position are within a predetermined distance. This makes it easier to select a next target object to follow when the closest preceding vehicle goes out of detection.”);” obtaining a relative speed between the vehicle ahead and the host vehicle and the current distance between the vehicle ahead and the host vehicle that are captured by a radar;”( [0048] The radar device 11 is an example of a distance detection unit to detect the distance to a preceding vehicle, and detects the distance, relative speed, and lateral position for each target object to provide those for the inter-vehicle distance control ECU. As a distance detection sensor, a camera or a stereo camera may be adopted); ” and detecting the speed of the host vehicle, and determining the speed of the vehicle ahead according to the speed of the host vehicle and the relative speed.”( [0048] The radar device 11 is an example of a distance detection unit to detect the distance to a preceding vehicle, and detects the distance, relative speed, and lateral position for each target object to provide those for the inter-vehicle distance control ECU. As a distance detection sensor, a camera or a stereo camera may be adopted);
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the physical apparatus as taught by Nakadori as the structure on which the calculations/method of Wang et al is performed. One would be motivated to make such a implementation as a natural extension of implementing Wang et als invention. The use of radar and camera imagery/ analysis for determining lane positions and vehicle speeds/relative speeds is well understood, routine, and conventional in the field of vehicle navigation/adaptive cruise controls at the level of generality currently claimed. Thus a standard system as taught by Nakadori would be a natural and logical implementation to one of ordinary skill in the art. Thus modified Wang would teach all aspects of claim 11.
Allowable Subject Matter
Claim 7-10, 16-19 would be allowable if rewritten to overcome the rejection(s) under U.S.C 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, while prior art was found that taught a calculation of a minimum distance based on speed of vehicle, speed of vehicle ahead, and a reaction time and/or such a 
Claims 8-10 all depend on claim 7 and as such are novel and nonobvious in view of the prior art for the same reasons as claim 7.
Regarding Claims 16-19, They are identical to claims 7-10 in terms of their elements and dependencies to their respective independent claims. As such they are found to be potentially allowable for the same reasons as claims 7-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Laurent, US20180237011, “Vehicular Cruise Control with Enhanced Vehicle Control”; Shimizu et al, US20190391259, “Inter-Vehicle Distance Control Device”; Isaji et al, US20110282559, “Vehicle-use speed control device”
Laurent gives a vehicle cruise control device, includes acceleration smoothing for the acceleration commands (i.e. a smooth travel requirement).

Isaji et al teaches an acceleration demand calculation for a vehicle based on difference in speed between a vehicle and target vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661